2021 WI 81

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP691-CR & 2019AP692-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Cesar Antonio Lira,
                                 Defendant-Appellant.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 394 Wis. 2d 523,950 N.W.2d 687
                                     (2020 – unpublished)

OPINION FILED:         November 18, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 27, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Frederick C. Rosa

JUSTICES:
ZIEGLER, C.J., delivered the majority opinion for a unanimous
Court.
NOT PARTICIPATING:



ATTORNEYS:



      For the plaintiff-respondent-petitioner, there were briefs
filed by Jacob J. Wittwer, assistant attorney general; with whom
on the briefs was Joshua L. Kaul, attorney general.       There was an
oral argument by Jacob J. Wittwer.


      For the defendant-appellant, there was a brief filed by
Christopher P. August, assistant state public defender. There was
an oral argument by Christopher P. August.
                                                               2021 WI 81
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
Nos.        2019AP691-CR & 2019AP692-CR
(L.C. Nos.       1992CF921195 & 1999CF163)

STATE OF WISCONSIN                           :              IN SUPREME COURT

State of Wisconsin,

                Plaintiff-Respondent-Petitioner,                     FILED
           v.                                                   NOV 18, 2021
Cesar Antonio Lira,                                                 Sheila T. Reiff
                                                                Clerk of Supreme Court
                Defendant-Appellant.



ZIEGLER, C.J., delivered the majority opinion for a unanimous
Court.




       REVIEW of a decision of the Court of Appeals.              Reversed.



       ¶1       ANNETTE KINGSLAND ZIEGLER, C.J.       This is a review of an

unpublished decision of the court of appeals, State v. Lira, Nos.

2019AP691-CR & 2019AP692-CR, unpublished slip op. (Wis. Ct. App.

Sep. 29, 2020), affirming in part and reversing in part the

Milwaukee County circuit court's1 order denying Cesar Antonio

Lira's motion for sentence credit.




       1   The Honorable Frederick C. Rosa presided.
                                         Nos.   2019AP691-CR & 2019AP692-CR



     ¶2     Lira argues that he is entitled to sentence credit

against his 1992 and 1999 sentences for time he spent incarcerated

in Oklahoma between 2006 and 2017.     According to Lira, he was "made

available" to Oklahoma and, under Wis. Stat. § 973.15(5) (2017-

18),2 he is entitled to credit for time served.       In addition, Lira

claims that under Wis. Stat. §§ 304.072(5)3 and 973.155,4         he must

     2 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated. The full text of
Wis. Stat. § 973.15(5) is as follows:

     A convicted offender who is made available to another
     jurisdiction under ch. 976 or in any other lawful manner
     shall be credited with service of his or her Wisconsin
     sentence or commitment under the terms of s. 973.155 for
     the duration of custody in the other jurisdiction.
     3   The full text of Wis. Stat. § 304.072(5) is provided below:

     The sentence of a revoked probationer shall be credited
     with the period of custody in a jail, correctional
     institution or any other detention facility pending
     revocation and commencement of sentence according to the
     terms of s. 973.155.
     4   Wisconsin Stat. § 973.155 states, in relevant part:

          (1)(a) A convicted offender shall be given credit
     toward the service of his or her sentence for all days
     spent in custody in connection with the course of conduct
     for which sentence was imposed.        As used in this
     subsection, "actual days spent in custody" includes,
     without limitation by enumeration, confinement related
     to an offense for which the offender is ultimately
     sentenced, or for any other sentence arising out of the
     same course of conduct, which occurs:

            1.   While the offender is awaiting trial;

            2.   While the offender is being tried; and

          3. While the offender is awaiting imposition of
     sentence after trial.

                                   2
                                                     Nos.   2019AP691-CR & 2019AP692-CR



receive credit for time he spent detained in Wisconsin and Texas

from 2005 to 2006.

      ¶3   Both Wis. Stat. §§ 973.15(5) and 304.072(5) incorporate

Wisconsin's      foundational         sentence-credit        statute,       Wis.   Stat.

§ 973.155, and under § 973.155, Lira is not entitled to credit.

Neither his incarceration in Oklahoma between 2006 and 2017 nor

his detention in Wisconsin and Texas between 2005 and 2006 were

"in connection with the course of conduct for which [the 1992 and

1999 sentences were] imposed."              § 973.155(1)(a).         Thus, we reverse

the court of appeals and conclude that Lira is not entitled to

sentence credit.


           I.        FACTUAL BACKGROUND AND PROCEDURAL POSTURE

      ¶4   Over the course of 13 years, Lira transited thousands of

miles while fleeing government authorities and committed seven

separate offenses in two states.             The facts, as shown by the record

and agreed upon by the parties, are stated below.

      ¶5   In    July     1992,       the   Milwaukee       County     circuit     court
sentenced Lira to 10 years' imprisonment for possession of cocaine

with intent to deliver, and he was released on parole in September

1996.   Over two years later, in January 1999, Lira was arrested on

separate charges.         According to the 1999 criminal complaint, Lira

was   charged    with     being   a    felon    in    possession       of   a   firearm,

conspiring      to    deliver     cocaine,      obstructing       or      resisting   an

officer,      and        possessing         with       intent        to     distribute


§ 973.155(1)(a).

                                            3
                                       Nos.   2019AP691-CR & 2019AP692-CR



tetrahydrocannabinols.   Lira's parole supervision in the 1992 case

was revoked as a result of the 1999 charges.

     ¶6   Lira pleaded guilty in May 1999 to being a felon in

possession of a firearm and conspiring to distribute cocaine.         In

December 1999, the Milwaukee County circuit court sentenced Lira

to two years in prison for being a felon in possession of a firearm.

For the conspiracy charge, the court imposed and stayed a sentence

of 16 years imprisonment and placed Lira on probation for 12 years

concurrent with his incarceration.      In January 2001, Lira was

released from prison and was placed on court-ordered supervision

for both the 1992 and 1999 cases——parole for the 1992 case and

probation for the 1999 case.

     ¶7   As a condition of his release, Lira was required to

report regularly to a Department of Corrections ("DOC") agent

overseeing his supervision.     In November 2002, the DOC agent

attempted to take Lira into custody for alleged violations of his

conditions of release, namely, traveling to Illinois without the

agent's permission and possessing $55,000 in cash.        In response,
Lira fled from the agent's office and escaped.

     ¶8   Lira's whereabouts remained unknown until January 6,

2004, when Lira was arrested by Wisconsin Department of Justice

agents and was taken into custody.   On January 9, 2004, parole and

probation holds were placed on Lira for the 1992 and 1999 cases.

Lira was also charged with endangering safety by use of a dangerous

weapon.

     ¶9   While being transported to a medical appointment on
April 15, 2004, Lira fled officers and escaped in an awaiting
                                 4
                                        Nos.   2019AP691-CR & 2019AP692-CR



vehicle with his girlfriend.   As a result, Lira was charged with

escape.    The next day, on April 16, 2004, Lira's parole and

probation were revoked.   The stay of the 16-year sentence in the

1999 case was removed, and Lira's reconfinement for the 1992 case

was ordered.

     ¶10   Meanwhile, Lira was driving with his girlfriend and her

child to Oklahoma.    Once in Oklahoma, on April 16, 2004, Lira

initiated a high-speed car chase with police.          Lira ran a road

block and crashed the vehicle he was driving.      His girlfriend died

as a result of the collision.        That same day, Oklahoma police

arrested Lira.   He later pleaded guilty to second-degree murder,

eluding police, running a roadblock, and child abuse/neglect.          On

September 29, 2004, a court in Creek County, Oklahoma, sentenced

Lira to 20 years' imprisonment for his offenses.

     ¶11   On or about May 22, 2005,5 Oklahoma transferred Lira to

Wisconsin on detainer to face his 2004 charges of endangering

safety and escape. On June 15, 2005, Lira was released by mistake.6

Again, Lira fled south, and on December 13, 2005, he was arrested
in San Antonio, Texas.     Wisconsin filed a new charge of bail

jumping against Lira, and Lira was returned to this state on

January 11, 2006.


     5 The record is not clear as to whether Lira was returned to
Wisconsin on May 19 or May 22, 2005. Because we hold that Lira is
not entitled to sentence credit in this case for his time spent in
Wisconsin and Texas in 2005 and 2006, the exact date on which Lira
was provided to Wisconsin authorities in May 2005 is not material.
     6 The record is unclear whether Lira left confinement after
posting bail or if he was released on bond.

                                 5
                                              Nos.   2019AP691-CR & 2019AP692-CR



     ¶12    On March 17, 2006, after entering into a global plea

agreement on the 2004 charges of endangering safety and escape and

the 2005 charge of bail jumping, the Milwaukee County circuit court

sentenced Lira to three years of incarceration and three years of

extended supervision, both to be served consecutive to his Oklahoma

sentence.      Pursuant to the Interstate Agreement on Detainers

("IAD"), entered into by both Oklahoma and Wisconsin,7 Wisconsin

returned Lira to Oklahoma on April 5, 2006, to complete the

remainder of his Oklahoma sentence.            Lira remained in Oklahoma

until his sentence there was completed on June 9, 2017.                 He was

soon thereafter transported to Wisconsin to complete his sentences

for the 1992 and 1999 cases and the 2004 and 2005 cases.               On June

16, 2017, he arrived in Wisconsin.

     ¶13    In September 2017, Lira filed a pro se motion for

sentence credit against his sentences in the 1992 and 1999 cases.

He argued that, under Wis. Stat. § 973.15(5), he was entitled to

sentence credit for all the time he spent in custody in Oklahoma

between April 16, 2004, when he was arrested for his Oklahoma
offenses,    and   June   9,   2017,   when   his    Oklahoma    sentence   was

complete.     The circuit court denied this request, citing lack of

administrative exhaustion.

     ¶14    In January 2018, Lira filed a second pro se motion for

sentence credit under Wis. Stat. § 973.15(5), this time with

records     documenting   his    attempts     to     exhaust    administrative

     7 See Wis. Stat. § 976.05 ("Agreement on detainers"); Okla.
Stat.   tit.  22,   § 1347  (2020)  ("Interstate   Agreement  on
Detainers").

                                       6
                                             Nos.    2019AP691-CR & 2019AP692-CR



remedies with the DOC.      The circuit court denied the motion on the

merits, reasoning that the Oklahoma sentence was separate and

distinct from the 1992 and 1999 cases, and that Lira had already

received sentence credit in Oklahoma for the time spent in custody

in that state.    After obtaining appointed counsel, Lira appealed

to the court of appeals.      However, Lira voluntarily dismissed the

appeal in favor of filing with advice of counsel a more complete

motion for sentence credit with the circuit court.                On July 27,

2018, the court of appeals dismissed Lira's appeal.

     ¶15   In October 2018, by appointed counsel, Lira filed a third

motion for sentence credit.      He again argued that under Wis. Stat.

§ 973.15(5), he was entitled to sentence credit for all the time

spent in custody from April 16, 2004, to the end of his Oklahoma

sentence on June 9, 2017.      In addition, Lira claimed that, under

Wis. Stat. §§ 973.15(5) and 304.072(4), he was entitled to credit

for time spent in Wisconsin, Texas, and Oklahoma from May 22, 2005,

when he was transferred to Wisconsin on detainer, to the completion

of his Oklahoma sentence on June 9, 2017.              Finally, Lira argued
that he was entitled to credit for the time spent in Oklahoma

custody between his arrest on April 16, 2004, and his sentencing

in Oklahoma on September 29, 2004.               On October 15, 2018, the

circuit court denied the motion for lack of evidence and failure

to exhaust administrative remedies.

     ¶16   In    November     2018,       Lira      filed   a    motion     for

reconsideration, arguing that he in fact did request sentence

credit from the DOC.     Lira also provided additional documentation
to assist in the circuit court's inquiry.             On March 25, 2019, the
                                      7
                                                 Nos.   2019AP691-CR & 2019AP692-CR



circuit court denied the motion for reconsideration.                  The circuit

court reasoned that under Wis. Stat. § 973.15(5), Lira was not

"made available" to Oklahoma on April 16, 2004.                      Lira escaped

custody and was arrested on separate Oklahoma charges.                  Thus, the

circuit court denied his request for credit between April 16, 2004,

and May 22, 2005.             However, with regard to Lira's request for

sentence credit between his return to Wisconsin on May 22, 2005,

and the completion of his Oklahoma sentence on June 9, 2017, the

circuit court determined that Lira had not properly presented the

issue to the DOC and therefore did not address the merits.                    Lira

appealed this decision, and on April 17, 2019, the court of appeals

consolidated the 1992 and 1999 cases to facilitate their review.

      ¶17     On September 29, 2020, the court of appeals issued a

decision affirming in part and reversing in part the circuit

court's order.         Lira, Nos. 2019AP691-CR & 2019AP692-CR.               First,

the   court    of     appeals    concluded    that   Lira   properly    exhausted

administrative remedies and his request for sentence credit was

not foreclosed.         Id., ¶¶19-21.         The State did not appeal this
determination.

      ¶18     Next, the court of appeals concluded that as a "convicted

offender"      Lira     was     not   "made   available"     under    Wis.   Stat.

§ 973.15(5) when he escaped from Wisconsin custody and committed

additional offenses in Oklahoma.               Id., ¶¶28-32.         The court of

appeals also determined that under Wis. Stat. § 973.155(1)(a),

Lira's arrest in Oklahoma was not "in connection with the course

of conduct" underlying the 1992 and 1999 cases.                    Id., ¶¶38-40.
Thus, Lira was not entitled to credit from April 16, 2004, to May
                                          8
                                                Nos.    2019AP691-CR & 2019AP692-CR



22, 2005, while in Oklahoma custody.                  Lira did not appeal this

conclusion.

      ¶19   The court of appeals continued and held that Lira was

entitled to sentence credit for the entire time spent in Oklahoma

custody between April 5, 2006, and June 9, 2017.                   Id., ¶¶33-35.

Citing its published decision, State v. Brown, 2006 WI App 41, 289

Wis. 2d 823, 711 N.W.2d 708, the court of appeals held that because

the State turned Lira over to Oklahoma officials on April 5, 2006,

Wisconsin had "made [Lira] available to another jurisdiction"

under Wis. Stat. § 973.15(5) and Lira qualified for credit.                    Id.,

¶¶33-35.     Finally, the court of appeals concluded that Lira's

detainment in Wisconsin and Texas between May 22, 2005, and April

5, 2006, was sufficiently related to the 1992 and 1999 cases that

sentence credit for that time was warranted under § 973.155(1)(a).

Id., ¶¶41-46.

      ¶20   The State filed a petition for review with this court,

challenging the court of appeals' conclusion that sentence credit

was   due   in   the    1992    and    1999   cases    for    Lira's   time   spent
incarcerated between May 22, 2005, and April 5, 2006, and between

April 5, 2006, and June 9, 2017.                We granted the petition on

January 20, 2021.


                          II.    STANDARD OF REVIEW

      ¶21   In   this    case,    we    are   asked    to    interpret   Wisconsin

statutes.     "Interpretation of a statute is a question of law that

we review de novo, although we benefit from the analyses of the



                                          9
                                           Nos.   2019AP691-CR & 2019AP692-CR



circuit court and the court of appeals."               Estate of Miller v.

Storey, 2017 WI 99, ¶25, 378 Wis. 2d 358, 903 N.W.2d 759.

       ¶22   "[S]tatutory interpretation begins with the language of

the statute. If the meaning of the statute is plain, we ordinarily

stop   the   inquiry.    Statutory     language   is    given    its   common,

ordinary,     and   accepted    meaning,   except      that     technical   or

specially-defined words or phrases are given their technical or

special definitional meaning."         State ex rel. Kalal v. Cir. Ct.

for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110

(citations and quotations omitted).        Furthermore,

       statutory language is interpreted in the context in
       which it is used; not in isolation but as part of a
       whole; in relation to the language of surrounding or
       closely-related statutes; and reasonably, to avoid
       absurd or unreasonable results. Statutory language is
       read where possible to give reasonable effect to every
       word, in order to avoid surplusage.
Id., ¶46 (citations omitted).

                               III.   ANALYSIS

       ¶23   Lira argues, and the court of appeals agreed, that he is

entitled to sentence credit for his 1992 and 1999 convictions under

Wis. Stat. § 973.15(5) for the time he spent incarcerated in

Oklahoma between April 5, 2006, and June 9, 2017.             He also claims

that, under Wis. Stat. §§ 304.072 and 973.155(1)(a), he is entitled

to approximately five months of sentence credit for the time he

was detained in Wisconsin and Texas between May 22, 2005, and April




                                      10
                                          Nos.   2019AP691-CR & 2019AP692-CR



5, 2006.   The State contests both these points, and we will address

the issues in turn.

     ¶24   Notably, on appeal, Lira does not seek sentence credit

for time spent in Oklahoma custody prior to his transfer on

detainer to Wisconsin in May 2005.     Sentence credit for time spent

in Wisconsin from January to April 2004, prior to Lira's escape to

Oklahoma, is also not in dispute.       Further, sentence credit for

his 2004 and 2005 Wisconsin convictions is not at issue in this

case.   The court is not asked to apply credit as to Lira's pre-

sentence or post-sentence confinement for his endangering safety,

escape, and bail jumping convictions.

     ¶25   As explained below, we reverse the court of appeals.

Lira is not entitled to sentence credit in the 1992 and 1999 cases

for his incarceration between May 22, 2005, and April 5, 2006, and

for his incarceration between April 5, 2006, and June 9, 2017.

During that period, Lira's time in custody was not "in connection

with the course of conduct for which [the 1992 and 1999 sentences

were] imposed."    Wis. Stat. § 973.155(1)(a).

           A.   Time Spent in Oklahoma Between April 2006
                            and June 2017.
                       1.   The Statutory Text

     ¶26   Wisconsin   Stat.   § 973.15    establishes      miscellaneous

guidelines in setting and instituting criminal sentences.               For

example, § 973.15(1) states that Wisconsin sentences "commence at

noon on the day of sentence."          The statute establishes basic

calculation procedures for concurrent and consecutive sentences,
and it confirms that, if a prisoner were to escape, his time at

                                  11
                                                      Nos.   2019AP691-CR & 2019AP692-CR



large    "shall    not     be    computed"       as   service     of   the   sentence.

§ 973.15(1), (2), (2m), (7).            In this context, § 973.15 includes

a provision on sentence credit when a convicted offender in

Wisconsin is transferred to another jurisdiction:

      A convicted offender who is made available to another
      jurisdiction under ch. 976 or in any other lawful manner
      shall be credited with service of his or her Wisconsin
      sentence or commitment under the terms of s. 973.155 for
      the duration of custody in the other jurisdiction.
§ 973.15(5).
      ¶27   The statute quoted above explicitly references, and ties

its obligations to, Wis. Stat. § 973.155.                    This is not altogether

surprising.      In Wisconsin, § 973.155 is the foundational sentence-

credit statute.       See State v. Elandis Johnson, 2009 WI 57, ¶32,

318 Wis. 2d 21, 767 N.W.2d 207 (reasoning that, "[t]o be eligible

for sentence credit in Wisconsin," a defendant must comply with

the     credit    requirements        under        § 973.155(1)(a));         State    v.

Friedlander, 2019 WI 22, ¶22, 385 Wis. 2d 633, 923 N.W.2d 849

("[Wisconsin] Stat. § 973.155 governs when a defendant is entitled

to receive sentence credit.").

      ¶28   Section 973.155 is titled "Sentence credit" and includes

provisions detailing when sentence credit is due, Wis. Stat.

§ 973.155(1), (1m), (3), (4), by whom and when sentence credit is

calculated,      § 973.155(2),        and    how      a   sentence     credit   can   be

challenged, § 973.155(5), (6).              See State v. Lopez, 2019 WI 101,

¶26, 389 Wis. 2d 156, 936 N.W.2d 125 ("The titles of the statutes

are not part of the statutes . . . [b]ut the titles are part of a
statute's        context        and   can        be       relevant     to    statutory


                                            12
                                                 Nos.   2019AP691-CR & 2019AP692-CR



interpretation."     (cleaned     up));    Kalal,       271    Wis. 2d 633,     ¶46

("[S]tatutory language is interpreted in the context in which it

is used . . . .").      Wisconsin statutes repeatedly cite and refer

back to § 973.155 for sentence credit determinations.                  See, e.g.,

Wis.   Stat.   § 302.11(7)(am)      (stating       that,      when   revoking   an

individual's parole, calculation of the remaining sentence must be

made "in accordance with . . . [s.] 973.155"); Wis. Stat. § 302.43

("Good time" statute for confinement in county jails, which notes

that inmates are given credit "for time served prior to sentencing

under s. 973.155"); Wis. Stat. § 304.072(5) (noting that the period

of time spent in confinement by a revoked probationer pending

commencement of his sentence will be credited toward the sentence

"according to the terms of s. 973.155").

       ¶29   Section 973.155 sets a basic rule for sentence credit

determinations:      a defendant will receive credit for time spent

incarcerated when that time has a factual connection to the offense

for which he or she was convicted.           "Sentence credit is designed

to afford fairness so that a person does not serve more time than
that to which he or she is sentenced."             State v. Obriecht, 2015 WI

66, ¶23, 363 Wis. 2d 816, 867 N.W.2d 387; see also State v. Marcus

Johnson, 2007 WI 107, ¶¶35-36, 304 Wis. 2d 318, 735 N.W.2d 505

(explaining    the   background    of     Wis.     Stat.      § 973.155   and   its

enactment in the wake of a determination by this court in Klimas

v. State, 75 Wis. 2d 244, 249 N.W.2d 285 (1977), that the lack of

sentence credit can violate prisoners' equal protection rights).

Thus, § 973.155(1)(a) states that "[a] convicted offender shall be
given credit toward the service of his or her sentence for all
                                     13
                                             Nos.    2019AP691-CR & 2019AP692-CR



days spent in custody in connection with the course of conduct for

which sentence was imposed."          This court has interpreted this

provision to include two requirements:              "(1) the defendant must

show that the defendant was 'in custody'; and (2) the defendant

must show that the custody was 'in connection with the course of

conduct for which the sentence was imposed.'"               Friedlander, 385

Wis. 2d 633, ¶23 (quoting § 973.155(1)(a)); see also State v.

Carter, 2010 WI 77, ¶56, 327 Wis. 2d 1, 785 N.W.2d 516 (reasoning

that § 973.155 requires a "factual connection between custody and

the conduct for which sentence is imposed," not mere "procedural

connection").

     ¶30   In line with the fairness principles underlying sentence

credits and Wis. Stat. § 973.155, this court has repeatedly held

that, while criminal defendants are entitled to sentence credit

for incarceration factually connected to an offense, they are not

entitled   to    credit     already   counted      toward   a   separate     and

consecutive     sentence.     As   this    court    explained   in   State    v.

Boettcher, 144 Wis. 2d 86, 96-101, 423 N.W.2d 533 (1988), when
interpreting § 973.155, the intent of sentence credit is "to make

sure that no prisoner failed to get credit for pretrial detention";

sentence credit is not intended as a workaround, reducing aggregate

lengths of sentences through "dual credit for multiple charges."

See also Obriecht, 363 Wis. 2d 816, ¶36 ("[W]hen sentences are

consecutive, sentence credit is not issued to more than one

sentence so long as the first sentence to be served is sufficient

to receive the sentence credit at issue.").


                                      14
                                          Nos.   2019AP691-CR & 2019AP692-CR



      ¶31   Despite these principles at the core of Wisconsin's

sentence credit law, Lira now argues, even though he was convicted

in a separate state for conduct completely unrelated to his 1992

and 1999 Wisconsin convictions, that he is entitled to over 11

years of sentence credit for his Wisconsin offenses.         The law does

not countenance this result.

      ¶32   It is uncontested that Lira's 1992 and 1999 criminal

activities did not have a factual connection to Lira's evading

police in Oklahoma on April 16, 2004, crashing his car, and in the

process, killing an individual and endangering a child.                Lira

admits that he is unable to meet the standard established under

Wis. Stat. § 973.155(1)(a) that the period of incarceration in

Oklahoma be factually "in connection with the course of conduct

for   which   the   sentence   was    imposed."8       Friedlander,     385

Wis. 2d 633, ¶23.

      ¶33   It is also undisputed that Lira's Wisconsin sentences

ran consecutively to his Oklahoma sentences.          On April 16, 2004,

Lira's parole in his 1992 conviction was revoked, and the stay was
lifted for the sentence in his 1999 conviction.           From that time

onward, Lira was required to serve the period of incarceration due

in the 1992 and 1999 cases regardless of new offenses he may have

committed in 2004 and 2005.    Thus, under Boettcher, 144 Wis. 2d at

100, Lira is not entitled to dual credit against both his Oklahoma



      8At oral argument, in fact, Lira's attorney conceded that
Lira's conduct underlying his 1992 and 1999 offenses was "not
factually connected to his fleeing in Oklahoma . . . years later."

                                     15
                                                 Nos.    2019AP691-CR & 2019AP692-CR



sentence and his 1992 and 1999 Wisconsin sentences for time spent

incarcerated in Oklahoma.

     ¶34    Lira's    statutory     argument      relies     on   an    exceedingly

narrow,    and    ultimately   unconvincing,            reading   of    Wis.    Stat.

§ 973.15(5).       According to Lira, § 973.15(5)'s requirement that a

"convicted offender . . . made available to another jurisdiction"

receives credit toward "his or her Wisconsin sentence" trumps the

factual-connection      test   under      Wis.   Stat.      § 973.155(1)(a)       and

Boettcher.       Lira argues he was a "convicted offender" and he was

"made available" to Oklahoma on April 5, 2006, and thus, he is

entitled to sentence credit.             Under Lira's reasoning, § 973.155

and the prohibition against dual credit simply do not apply.

     ¶35    However,    even   if    a    "convicted       offender"      is    "made

available to another jurisdiction," under § 973.15(5)'s own terms,

sentence credit must conform to "the terms of s. 973.155."                        The

language of Wis. Stat. § 973.15(5) is unambiguous:                     credit is due

under the provision only if it is warranted under § 973.155, which

includes the factual-connection test found in § 973.155(1)(a).
Given that "the meaning of the statute is plain," no further

inquiry is necessary.        Kalal, 271 Wis. 2d 633, ¶45.               Lira did not

comply with § 973.155(1)(a), and he is attempting to receive

improper dual credit.        See Boettcher, 144 Wis. 2d at 100.

             2.    Arguments raised by Lira and the State.

     ¶36    Lira    argues   that   this      plain     reading   of     Wis.   Stat.

§ 973.15(5) creates improper surplusage in Wisconsin statutes.

According to Lira, if we require, as § 973.15(5) states, that he
comply with the factual connection standard under Wis. Stat.
                                         16
                                                  Nos.      2019AP691-CR & 2019AP692-CR



§ 973.155, section 973.15(5) would have no role or utility.                              A

reader could simply look to § 973.155 to determine whether sentence

credit applies.

       ¶37   But it was the legislature's choice to require sentence

credit under Wis. Stat. § 973.15(5) to be made "according to the

terms of s. 973.155."          The legislature did not choose to create a

new standard when a convicted offender is transferred to another

jurisdiction, nor did it leave the question unresolved for the

judiciary to fashion an appropriate test.                   Instead, it explicitly

linked § 973.15(5) to Wis. Stat. § 973.155. We are bound to uphold

that decision.         Kalal, 271 Wis. 2d 633, ¶46 ("If this process of

analysis     yields     a   plain,      clear    statutory       meaning, . . . the

statute is applied according to this ascertainment of its meaning."

(quotations omitted)).

       ¶38   It   is    true     that   when    interpreting         statutes,   courts

should strive to "avoid surplusage."                  Id.   "We are to assume that

the legislature used all the words in a statute for a reason."

State v. Matasek, 2014 WI 27, ¶18, 353 Wis. 2d 601, 846 N.W.2d 811.
However, Wis. Stat. § 973.15(5) is not an extraneous provision

with   no    utility.       It      clarifies    an    important      point:     when    a

convicted     individual       in    Wisconsin    custody       is    transferred       to

another jurisdiction, he is entitled to sentence credit so long as

it complies with § 973.155.                This explanation is significant

because most sentence credit determinations are made immediately

after sentencing.           See § 973.155(2) ("After the imposition of

sentence, the court shall make and enter a specific finding of the
number of days for which sentence credit is to be granted, which
                                          17
                                                   Nos.    2019AP691-CR & 2019AP692-CR



finding     shall   be   included   in    the      judgment      of   conviction.").

Further, § 973.155(1)(a) includes provisions that specifically

grant credit for time spent in custody prior to sentencing.                        See

§ 973.155(1)(a)1.-3. (stating that credit may be owed when an

individual is in custody "awaiting trial," while "being tried,"

and   while     "awaiting     imposition           of     sentence").        Without

§ 973.15(5)'s clarification, litigants or judges may have read

§ 973.155 to apply only in the pre-sentencing context.                             The

argument is not unknown to this court.                  See, e.g., State v. Lamar,

2011 WI 50, ¶30, 334 Wis. 2d 536, 799 N.W.2d 758 ("Lamar argues

that § 973.155 is inapplicable here because the statute has been

construed to govern only the award of sentence credit for pre-

sentence custody.")

      ¶39    Wisconsin Stat. § 973.15(5) is included in a provision

that details miscellaneous rules for dates, times, and lengths of

criminal     sentences.       See   § 973.15(1),              (2), (2m), (8).       It

discusses sentences from other jurisdictions, as well as movement

of    the     convicted      offender         in        and     out     of   prison.
§ 973.15(3), (4), (7)        (describing           rules       for    concurrent    or

consecutive foreign sentences and how to compute a sentence when

a prisoner escapes).        The legislature made a reasonable decision

to confirm the applicability of Wis. Stat. § 973.155 while a

prisoner is serving his sentence and when he is transferred out of

the prison.

      ¶40    To the extent that some surplusage exists, it is well

accepted that redundancy occurs in statutes.                     The mere existence
of repetition cannot contravene plain language.                       See Kalal, 271
                                         18
                                                     Nos.    2019AP691-CR & 2019AP692-CR



Wis. 2d 633, ¶46 ("Statutory language is read where possible to

give reasonable effect to every word, in order to avoid surplusage"

(emphasis      added).);      Milwaukee    Dist.       Council     48   v.   Milwaukee

County, 2019 WI 24, ¶17 n.10, 385 Wis. 2d 748, 924 N.W.2d 153

("Even    if    a    plain   meaning     interpretation         creates   surplusage,

sometimes legislatures do create surplusage and redundancies of

language,      and    therefore    the    canon      against     surplusage     is    not

absolute."); Antonin Scalia & Brian A. Garner, Reading Law: The

Interpretation of Legal Texts                176 (2012) ("Put to a choice,

however, a court may well prefer ordinary meaning to an unusual

meaning     that      will     avoid     surplusage.").             Notably,    Lira's

interpretation of Wis. Stat. § 973.15(5) would wholesale eliminate

"according to the terms of s. 973.155" from the statute.

     ¶41       Lira also claims that this court must accept his legal

reasoning because it is supported by published precedent from the

court of appeals.            We have never addressed whether Wis. Stat.

§ 973.15(5) overrides the factual-connection test of Wis. Stat.

§ 973.155(1)(a), as the court of appeals held below. Nonetheless,
under Lira's theory, this court must "defer" to the court of

appeals' interpretation under stare decisis principles.

     ¶42       The court of appeals in this case cited State v. Brown,

289 Wis. 2d 823, as binding precedent.                  See Lira, Nos. 2019AP691-

CR & 2019AP692-CR, ¶¶23, 33-35.            In Brown, a Wisconsin probationer

had his probation revoked but, before beginning his Wisconsin

sentence, he was transferred to federal authorities for separate

federal offenses.            289 Wis. 2d 823, ¶3. The defendant in Brown
completed      his    federal     sentence     and     was     transferred     back   to
                                          19
                                                 Nos.   2019AP691-CR & 2019AP692-CR



Wisconsin authorities; he then moved for sentence credit for his

time spent in federal prison.          Id., ¶¶5-7.       According to the court

of   appeals,     the    government     argued     that     because    a   revoked

probationer's      sentence    does    not   begin      until   "the   probationer

enters the prison," Wis. Stat. § 973.15(5) was not yet triggered

when the defendant was transferred to federal authorities and

credit was not due.         Id., ¶8 (citing Wis. Stat. § 973.10(2)(b)

(2003-04)).       The court of appeals rejected this approach, which

turned primarily on the coincidence of when the probationer stepped

foot in prison.         Id., ¶11.      However, in so doing, the court of

appeals    also    concluded    that    Wis.    Stat.     § 973.155's      factual-

connection test "is not the correct test" when § 973.15(5) applies.

Id. The court held that if an individual is a "convicted offender"

and he is "made available to another jurisdiction," the individual

is entitled to sentence credit, notwithstanding § 973.155.                    Id.

     ¶43    As explained above, the interpretation of Wis. Stat.

§§ 973.155 and 973.15(5) provided in Brown ignores the plain

meaning of the statutes.         Accordingly, to the extent that Brown
controlled the meaning and application of §§ 973.155 and 973.15(5)

prior to this decision, it is hereby overruled.

     ¶44    However, Lira asserts that, even if Brown were "wrongly

decided," this court must accept its legal analysis as a matter of

precedent.      It is undoubtedly true that "[o]fficially published

opinions of the court of appeals. . . have statewide precedential

effect."     Wis. Stat. § 752.41(2).           And when this court considers

legal questions, it "benefit[s] from the analyses of the court of
appeals and circuit court."           State v. Denny, 2017 WI 17, ¶46, 373
                                        20
                                                  Nos.    2019AP691-CR & 2019AP692-CR



Wis. 2d 390, 891 N.W.2d 144.          Providing due respect to the legal

acuity and experience of lower courts, we have stated that legal

interpretations accepted by the court of appeals, especially when

the   interpretations     are    longstanding,           will   not    be    overturned

unless they are "objectively wrong."9               Wenke v. Gehl Co., 2004 WI

103, ¶21, 274 Wis. 2d 220, 682 N.W.2d 405; see, e.g., AllEnergy

Corp. v. Trempealeau Cnty. Env't & Land Use Comm., 2017 WI 52,

¶¶50-55,    375     Wis. 2d 329,      895     N.W.2d 368         (discussing      both

Wisconsin Supreme Court and Wisconsin Court of Appeals precedent

in existence for over 20 years and concluding that "[n]o compelling

reason    has   been    given   to    justify       deviating         from   Wisconsin

precedent").

      ¶45   While     respecting     court    of    appeals      precedent       is   an

important consideration, it is not determinative.                      This court has

never applied the five factors commonly used in a decision to

overturn    supreme    court    caselaw      to    override     an     interpretation

derived solely from the court of appeals.                 See Bartholomew v. Wis.

Patients Comp. Fund & Compcare Health Servs. Ins. Corp., 2006 WI
91, ¶33, 293 Wis. 2d 38, 717 N.W.2d 216 (describing the five



      9For instance, where a decision from the court of appeals is
well-reasoned, over the course of many years significant reliance
interests have grown around the court of appeals decision, and
this court has approved of the decision in prior caselaw, respect
for precedent is of substantial importance. See, e.g., Country
Visions Coop. v. Archer-Daniels-Midland Co., 2021 WI 35, ¶¶22-28,
396 Wis. 2d 470, 958 N.W.2d 511 (analyzing rights of first refusal
for property transfers under legal principles first examined in
Wisconsin by the court of appeals (citing Wilber Lime Prods., Inc.
v. Ahrndt, 2003 WI App 259, 268 Wis. 2d 650, 673 N.W.2d 339)).

                                       21
                                              Nos.   2019AP691-CR & 2019AP692-CR



factors).10      Further, we have shown a repeated willingness to

interpret and apply the law correctly, irrespective of a court of

appeals decision that came to a different conclusion.               See, e.g.,

State v. Ziegler, 2012 WI 73, ¶54, 342 Wis. 2d 256, 816 N.W.2d 238

(withdrawing language from a published court of appeals decision

as precedential value because it was "contrary to the plain

language of [a] statute"); Manitowoc County v. Samuel J.H., 2013

WI 68, ¶5 n.2, 349 Wis. 2d 202, 833 N.W.2d 109 (concluding that

language from a published court of appeals decision must be

withdrawn     because    it   "directly   conflict[ed]      with   the    plain

language    of   [a]    statute");   Wenke,    274    Wis. 2d 220,       ¶¶76-77

(overruling      a   published    court   of     appeals     decision     "that

incorrectly interpreted [a statute]").

     ¶46    Ultimately, while "published opinions of the court of

appeals are precedential," as the state's highest court, the

supreme court "has the power to overrule, modify or withdraw

language from a published opinion of the court of appeals."                 Cook

v. Cook, 208 Wis. 2d 166, 189-90, 560 N.W.2d 246 (1997).                   "The
supreme court, 'unlike the court of appeals, has been designated

     10   The five factors are whether:

     (1) Changes or developments in the law have undermined
     the rationale behind a decision; (2) there is a need to
     make a decision correspond to newly ascertained facts;
     (3) there is a showing that the precedent has become
     detrimental to coherence and consistency in the law; (4)
     the prior decision is "unsound in principle;" or (5) the
     prior decision is "unworkable in practice."

Bartholomew v. Wis. Patients Comp. Fund & Compcare Health Servs.
Ins. Corp., 2006 WI 91, ¶33, 293 Wis. 2d 38, 717 N.W.2d 216.

                                     22
                                                  Nos.    2019AP691-CR & 2019AP692-CR



by the constitution and the legislature as a law-declaring court.'"

Id. at 189 (quoting State ex rel. La Crosse Tribune v. Cir. Ct.

for La Crosse County, 115 Wis. 2d 220, 229-30, 340 N.W.2d 460

(1983)).     It is this court's responsibility to interpret statutes

de novo, and a plain meaning reading of Wis. Stat. §§ 973.15(5)

and 973.155 conflicts with the court of appeals decision in Brown.

See   Denny,   373    Wis. 2d 390,        ¶46.      Brown's      interpretation       of

§§ 973.15(5)    and       973.155    is   "objectively      wrong"      and    must   be

overturned.    Wenke, 274 Wis. 2d 220, ¶21.

      ¶47   Despite        arguing     forcefully    against      Lira's       position

before the circuit court, the court of appeals, and in briefing

before this court, the State at oral argument made an abrupt change

in strategy.      It asked the court to reject Lira's request for

sentence credit, but also claimed that the factual-connection test

under Wis. Stat. § 973.155(1)(a) did not apply to Wis. Stat.

§ 973.15(5).    The State was apparently concerned that the correct

interpretation of § 973.15(5), as previously described, would

undermine the IAD and Wisconsin's interstate obligations.
      ¶48   First, we note that the State's change in legal position

is not binding upon the court.            "[W]e are not bound by the parties'

interpretation       of    the   law    or    obligated    to    accept    a     party's

concession of law.         This court, not the parties, decides questions

of law."    Carter, 327 Wis. 2d 1, ¶50.             As this court explained, an

individual     may        receive    sentence     credit        under     Wis.    Stat.

§ 973.15(5) only "according to the terms of s. 973.155" and only

upon satisfaction of the factual-connection test.


                                             23
                                          Nos.    2019AP691-CR & 2019AP692-CR



     ¶49    Furthermore, the State's concern is misplaced.                 The

court is in no way interpreting or applying the IAD, codified under

Wis. Stat. § 976.05.       The IAD has its own provision on sentence

credit:

     During the continuance of temporary custody or while the
     prisoner is otherwise being made available for trial as
     required by this agreement, time being served on the
     sentence shall continue to run but good time shall be
     earned by the prisoner only if, and to the extent that,
     the law and practice of the jurisdiction which imposed
     the sentence allows.
§ 976.05(5)(f).

     ¶50    The IAD provision could apply only if Wisconsin had

transferred Lira to Oklahoma on detainer to face sentencing in

Oklahoma. Here, it was Oklahoma that transferred Lira to Wisconsin

to face sentencing on Wisconsin charges.11                We are asked to

interpret   Wis.   Stat.   § 973.15(5).     The     IAD    and    Wis.   Stat.

§ 976.05(5)(f) are simply not at issue in this case.

     ¶51    In fact, the interpretation of Wis. Stat. § 973.15(5)

advanced by Lira would likely undermine, not enhance, interstate

cooperation.     If a defendant is entitled to sentence credit for

the entire time he is in foreign custody so long as he was a

"convicted offender" that was "made available to [the other]

jurisdiction,"     Wisconsin     authorities       would     be     strongly

incentivized to not transfer prisoners to foreign jurisdictions.

By doing so, the transfer could effectively eliminate a Wisconsin


     11Notably, the State itself asserts that it is "likely" that
Oklahoma, pursuant to the IAD, applied Lira's time spent on
detainer in Wisconsin and Texas toward his Oklahoma sentence.

                                   24
                                             Nos.   2019AP691-CR & 2019AP692-CR



sentence and produce an improper windfall for a prisoner.                  For

example, if Lira's legal position were correct, someone could

commit one murder in Wisconsin and another murder in Oklahoma.              If

the person received consecutive sentences of the same length for

the offenses, and he or she were transferred from Wisconsin to

Oklahoma under Wis. Stat. § 973.15(5) to complete the Oklahoma

sentence,   the    Wisconsin   sentence    would    in   effect   be   erased.

Although the facts underlying this case are (thankfully) unlikely

to   frequently     recur,   adopting     Lira's    legal   position    could

encourage Wisconsin authorities to refuse to return prisoners sent

here on detainer under the IAD.           The legislature avoided such a

result by tying § 973.15(5) to § 973.155.

     ¶52    In all, Lira is not entitled to credit toward his 1992

and 1999 convictions for the time spent in Oklahoma serving

consecutive sentences for unrelated offenses.

            B.    Time Spent in Wisconsin and Texas Between
                         May 2005 and April 2006.
     ¶53    Lira also argues that under Wis. Stat. § 304.072(5) he

is entitled to sentence credit for time spent in Wisconsin and
Texas between May 22, 2005, and April 5, 2006, while on detainer

from Oklahoma.      The court of appeals agreed with Lira and held

that sentence credit against the 1992 and 1999 cases was due.

Lira, Nos. 2019AP691-CR & 2019AP692-CR, ¶¶41-46.

     ¶54    Wisconsin Stat. § 304.072(5) states:

     The sentence of a revoked probationer shall be credited
     with the period of custody in a jail, correctional
     institution or any other detention facility pending



                                    25
                                                Nos.    2019AP691-CR & 2019AP692-CR


       revocation and commencement of sentence according to the
       terms of s. 973.155.
       ¶55   Lira argues that he was a "revoked probationer" who,

between May 2005 and April 2006, was in custody "pending revocation

and commencement of his sentence."                However, like Wis. Stat.

§ 973.15(5), the plain language of Wis. Stat. § 304.072(5) applies

only under "the terms of s. 973.155."                  Kalal, 271 Wis. 2d 633,

¶45.    In turn, Wis. Stat. § 973.155(1)(a) permits sentence credit

only where confinement is factually "in connection with the course

of conduct for which the sentence was imposed."

       ¶56   The parties do not dispute that Oklahoma transported

Lira   to    Wisconsin   in   May   2005   to    face     pending   charges    for

endangering safety and escape.         See also Lira, Nos. 2019AP691—CR

& 2019AP692-CR, ¶8 ("In mid May 2005, Oklahoma sent Lira to

Wisconsin to face trial on his outstanding Wisconsin charges.").

Although Lira was inexplicably released and fled to Texas in the

process, he eventually pleaded guilty to the 2004 and 2005 charges

in Wisconsin. He was sentenced on March 17, 2006, and, expectedly,

he was transported 19 days later to Oklahoma in order to complete
the remainder of the Oklahoma sentence.                At no point in time was

Lira brought to and confined in Wisconsin or Texas because of or

on the part of the revocation order in the 1992 case, or the

removal of a stay in sentence in the 1999 case.                     Lira was not

transported to Wisconsin to serve his 1992 or 1999 sentences.                   He

was an Oklahoma prisoner sent to face trial on factually unrelated

charges initiated in 2004 and 2005.             There is no dispute that the
convictions for endangering safety, escape, and bail jumping are


                                      26
                                                Nos.   2019AP691-CR & 2019AP692-CR



not factually connected to "the course of conduct for which [the

sentences for the 1992 and 1999 drug and firearm offenses were]

imposed."       Wis. Stat. § 973.155(1)(a).

       ¶57   The court of appeals granted Lira credit against the

1992 and 1999 sentences for his time in Wisconsin and Texas while

on     detainer     because    the   2004      endangering       safety    charge

precipitated the revocation in the 1992 case and the removal of

the stay in sentence in the 1999 case.            According to the court of

appeals, "Lira's endangering safety charge in 2004 initiated the

probation       hold,    the   revocation      orders,     and    his     eventual

reconfinement on the parole and probation violations in the 1992

and 1999 cases.         This created a relationship between the cause of

confinement between Lira's 1992 and 1999 cases and his later 2004-

05 cases."      Lira, Nos. 2019AP691-CR & 2019AP692-CR, ¶45 (citations

omitted).

       ¶58   Yet this court has repeatedly held that the test under

Wis.    Stat.     § 973.155(1)(a)    is    a   factual    one.     Carter,      327

Wis. 2d 1, ¶56 (requiring "factual connection between custody and
the conduct for which sentence is imposed").                  Mere "procedural

connection" is insufficient to warrant sentence credit.                   Id.

       ¶59   In State v. Elandis Johnson, a criminal defendant was on

bond pending sentencing for a marijuana trafficking charge.                     318

Wis. 2d 21, ¶¶5-6.         After breaking the conditions of bond once

before, he was charged with possessing marijuana and also bail

jumping.     Id., ¶7. The defendant remained in custody for a time,

and received concurrent sentences for the initial trafficking
charge, the marijuana possession charge, and the bail jumping
                                      27
                                                       Nos.    2019AP691-CR & 2019AP692-CR



charge.       Id., ¶¶8, 10, 12.       He was on bond pending resolution of

the drug trafficking charge and he was charged with bail jumping.

In addition, the defendant was sentenced to concurrent sentences

for    the    charges     at   the   same    hearing.            Despite   these    clear

procedural connections, this court determined that the defendant's

time in custody after being arrested for possessing marijuana and

bail jumping were not "factually connected" to the trafficking

charge under Wis. Stat. § 973.155 and credit was not due.                             Id.,

¶¶3, 24 (noting that the period of custody was "tied directly to

only [the marijuana possession and bail jumping]").

       ¶60     Similarly, in State v. Beets, a criminal defendant was

charged with burglary which "triggered [a] probation hold" for a

separate drug offense.           124 Wis. 2d 372, 378-79, 369 N.W.2d 382

(1985).        Although    the   defendant        received        credit   against    the

burglary charge while he was in custody awaiting sentencing on

both the burglary and drug offenses, as soon as he was sentenced

for the drug offense and began serving time in connection with

that    offense,    "any       connection"        to    the     burglary    charge    was
"severed."        Id. at 379. This is despite the clear procedural

connection between the drug and burglary offenses.                         The burglary

charge       "initiated    the    scrutiny        into        Beets'   background    that

resulted in the probation hold, the revocation, and the ultimate

concurrent drug sentences."                 Id.    at 378-79; see also              Marcus

Johnson, 304 Wis. 2d 318, ¶¶76-77 (holding, in a criminal battery

case, that time spent in juvenile commitment which would have

occurred "even if the . . . battery had not occurred" did not


                                            28
                                             Nos.    2019AP691-CR & 2019AP692-CR



justify sentence credit toward the battery offense, despite "[t]he

fact that [the defendant] was on signature bond").

       ¶61   By contrast, when custody of an individual is at least

in part factually connected to an offense, this court has not been

hesitant to provide credit under Wis. Stat. § 973.155.                        For

example, in State v. Carter, this court granted credit to a

defendant who was detained in another state for both a probation

violation in that state and a Wisconsin warrant.                327 Wis. 2d 1,

¶62.    The custody resulted "in part from the Wisconsin warrant,"

and the factual-connection test was met.             Id., ¶79.

       ¶62   Here, the court of appeals cites a mere procedural

connection between the 1992 and 1999 cases and the 2004 endangering

safety charge to justify credit.       It asserted that the endangering

safety charge legally "initiated" Lira's reconfinement for the

1992 and 1999 cases.        However, just as the defendant in Elandis

Johnson was charged with bail jumping and was detained while on

bond   for   a   separate   charge,   and   the     defendant    in   Beets   was

sentenced to a drug offense only as a result of a burglary charge,
simply because the 1992 and 1999 sentences occurred under legal

procedure because of Lira's choice to endanger safety in 2004,

does not mean that he was transferred to Wisconsin on May 22, 2005,

as a matter of fact for the 1992 and 1999 sentences.                  Unlike the

defendant's custody in Carter, Lira was not sent to Wisconsin on

a detainer to finish serving his 1992 and 1999 sentences.                Rather,

he was transferred to Wisconsin to face the 2004 and 2005 charges

of endangering safety, escape, and bail jumping.


                                      29
                                             Nos.   2019AP691-CR & 2019AP692-CR



      ¶63   Despite the close procedural ties between the 1992,

1999, 2004, and 2005 offenses, Lira would have been transferred on

detainer to Wisconsin "even if the. . . [1992 and 1999 offenses]

had   not   occurred."    Marcus     Johnson,       304   Wis. 2d 318,    ¶76.

Wisconsin Stat. § 973.155(1)(a) does not apply, and Lira is not

entitled to sentence credit under Wis. Stat. §§ 304.072(5) or

973.155 for any time spent in custody in Wisconsin and Texas

between May 22, 2005, and April 5, 2006.


                              IV.   CONCLUSION

      ¶64   Lira argues that he is entitled to sentence credit

against his 1992 and 1999 cases for time spent incarcerated in

Oklahoma between 2006 and 2017.           According to Lira, he was "made

available" to Oklahoma and, under Wis. Stat. § 973.15(5), he is

entitled to credit for time served.         In addition, Lira claims that

under Wis. Stat. §§ 304.072(5) and 973.155, he must receive credit

for time spent detained in Wisconsin and Texas from 2005 to 2006.

      ¶65   Both Wis. Stat. §§ 973.15(5) and 304.072(5) incorporate
Wisconsin's    foundational    sentence-credit       statute,    Wis.    Stat.

§ 973.155, and under § 973.155, Lira is not entitled to credit.

Neither his incarceration in Oklahoma between 2006 and 2017 nor

his detention in Wisconsin and Texas between 2005 and 2006 were

"in connection with the course of conduct for which [the 1992 and

1999 sentences were] imposed."       § 973.155(1)(a).       Thus, we reverse

the court of appeals, and conclude that Lira is not entitled to

sentence credit.



                                     30
                                            Nos.   2019AP691-CR & 2019AP692-CR



    By   the   Court.—The   decision   of    the    court   of   appeals   is

reversed.




                                  31
    Nos.   2019AP691-CR & 2019AP692-CR




1